Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 04/14/2019, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 14/14/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-2, 4-8, 10-11, and 13-21.
Applicant’s amendment cancelled claims 3, 9, and 12.
Claims 1-2, 4-8, 10-11, and 13-21 are the current claims hereby under examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2021, with respect to the objection of the drawings have been fully considered and are persuasive. The applicant has specified the mechanical parts providing the “anchoring” effect and has amended the other amended the claims to remove features not shown in the drawings. The objection of the drawings has been withdrawn. 
Abstract – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2021, with respect to the objection of the abstract have been fully considered and are persuasive. The applicant has amended the abstract to remove legal phraseology and to shorten the length. The objection of the abstract has been withdrawn. 

Specification – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2021, with respect to the objection of the specification have been fully considered and are persuasive. The applicant has amended the specification to remove the informalities. The objection of the specification has been withdrawn. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2021, with respect to the objection of the specification have been fully considered and are persuasive. The applicant has amended or cancelled the claims to address the informalities. The objections of claims 1-8 and 10-21 have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations are:
In Claim 1, “connections that are configured such that in use the sensors can be connected to both electronic sensor drivers, decoding and identification and signal processing devices”
The specification filed 02/29/2019 mentions “electrical connections” on p. 11 line 8. For the purpose of examination, “connections” will refer to electrical connections (e.g., wires).
In Claim 2, “adjustment means that are configured to be adjusted in operational frequency to suit the desired application and support energy consumption economy.”
The specification filed 02/29/2019 does not mention any structure for “adjustment means.” For the purpose of examination, “adjustment means” will refer to any device capable of controlling the sampling rate of a sensor.
In Claim 4, “one or more collectors configured for collecting pressure values based on a variety of technical mechanisms”

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/14/2021, with respect to the rejections of claims 1-5, 7, and 18-19 under 35 USC § 112 have been fully considered and are persuasive. The applicant has amended the claims to address the issues of indefiniteness. The rejections of claims 1-5, 7, and 18-19 under 35 USC § 112 have been withdrawn.
Applicant’s arguments, see pages 9-10, filed 04/14/2021, with respect to the rejections of claims 9 and 12 under 35 USC § 112 have been fully considered and are persuasive. The applicant has cancelled the claims. The rejections of claims 9 and 12 under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 04/14/2021, with respect to the rejections of claims 1 and 4 under 35 USC § 102 have been fully considered and are persuasive. The applicant has amended claim 1 to include limitations not explicitly disclosed in the prior art relied upon for the previous rejection. The rejections of claims 1 and 4 under 35 USC § 102 have been withdrawn.

Claim Rejections - 35 USC § 103 – New and Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and in view of Pageard (US 20110144637 A1)
Regarding Claim 1, Gilbert discloses a blood pressure monitoring system comprising: 
a catheter body ([0085], injector member 614 of a catheter); and 
a construction ([0085], pre-defined separation (Δ)) having both distal and proximal pressure sensors ([0085], pressure sensors 610 and 612) that are spaced apart, and are placed on an exterior surface of the catheter body ([0085], an external pressure sensor mounted on a fluid connector at the proximal end of the catheter)
wherein the pressure sensors comprise connections ([0085], fibers provide readout to appropriate computing interface systems) that are configured such that in use the sensors can be connected to electronic sensor drivers ([0123], recording measurements of pressure using the first pressure sensor and second pressure sensor over the time interval T) and decoding and identification and signal processing devices ([0123], computing…using data indicative of the measurements of pressure, and the predetermined flow rate pattern), respectively individual or combined power sources connected to said drivers and said decoding and identification and signal processing devices, said electronic sensor drivers also connected to said identification and processing devices ([0120], console 905, including at least one processing unit 907). 
However, Gilbert does not disclose the system wherein each pressure sensor has a pressure sensing area facing radially outward such that the pressure sensing area is configured to be in use in direct contact with the local bloodstream in the cardiovascular circulatory system such that the respective pressure sensors can measure a pressure in-situ on a first side of a lesion, stenosis, or orifice, and on a second side of the lesion, stenosis, or orifice. Pageard teaches a system wherein each pressure sensor ([0043]-[0044], sensor 120A and sensor 120B) has a pressure sensing area facing radially outward ([0044], Sensor 120b operably measures the blood pressure within a body region 20) such that the From [0044], the sensor is disposed with the region 20 to measure pressure. One would recognize that the sensor must be in direct contact with the fluid to measure the fluids pressure) with the local bloodstream (the fluid which the sensor is contacting is blood because the device is located within the heart. The “local bloodstream” is most broadly interpreted as any volume of blood moving through the body, happens within the heart) in the cardiovascular circulatory system ([0044], region 20 that is in fluid communication with vessel 30. The heart is fluidically coupled to the cardiovascular circulatory system) such that the respective pressure sensors can measure a pressure in-situ on a first side ([0043], first pressure sensor 120a is coupled to catheter 110 at a location that is anterior or distal to the expandable chamber 130) of a lesion, stenosis, or orifice, and on a second side ([0043], A second pressure sensor 120b may be coupled to catheter 110 at a location that is posterior or proximal to the expandable chamber 130) of the lesion, stenosis, or orifice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gilbert to include the sensor arrangement of Pageard to measure physiologic and hemodynamic parameters (Pageard [0045]). Analyzing measured parameters like a pressure differential is useful for determining abnormalities or lesions in a region.    

Regarding Claim 4, modified Gilbert teaches the system of claim 1, and Gilbert further discloses wherein the pressure sensor units comprise one or more collectors configured for collecting pressure values based on a variety of technical mechanisms, including but not limited to: optical spectroscopic, respectively fiber-optic technology (e.g. laser- based fiber-Bragg grating); piezo-electric mechanism; capacitive sensing mechanism; cantilever mechanical technology; electromagnetic technology; resistive strain technology; thermal mechanism; ionization mechanism; acoustic, radio-frequency, respectively resonant or MEMS technology; or ISFET transistor junction electronic technology, hybrid sensor, and any combinations thereof ([0085], optical fiber-based pressure sensors).

Regarding Claim 5, modified Gilbert teaches the system of claim 1 as described above, and Pageard further teaches wherein electronic values of a data acquisition ([0047], input signals from the pressure sensors 120a and 120b) can be routed to a signal processing and diagnostic value display system ([0047], output module 170 that is electrically coupled to first and second pressure sensors) by means of signal pre-processing ([0047], Output module 170 may include signal processing capabilities) in a routing mechanisms incorporated in an electronic plug ([0047], an electronic plug is a method to electrically couple elements) and signal conditioning unit attached to the pressure sensors on the proximal end of the catheter body ([0047], output module 170 in Fig. 2 is on proximal end of sensing device opposite the sensors 120a and 120b which are on the distal end of the device). 

Regarding Claim 11, modified Gilbert teaches the system of claim 1, and Pageard further teaches wherein a distal segment of the catheter body having a straight shape is configured to be placed on a first side of a lesion (See Fig. 2, elongate catheter body 115 is placed on first side of lesion when expandable chamber 130 is filled).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in view of Poeggel (“Optical Fibre Pressure Sensors in Medical Applications”) and Webber (WO 2010027957 A2).
Regarding Claim 2, modified Gilbert teaches the system of claim 1 as described above. 
However, modified Gilbert does not explicitly disclose wherein the pressure sensors are capable of operating under a data acquisition rate that is higher than a highest frequency information imbedded in a physiological process that is being monitored, and wherein said data acquisition processes is 
Poeggel teaches a system wherein the pressure sensors are capable of operating under a data acquisition rate that is higher than a highest frequency information imbedded in a physiological process that is being monitored (Section 2.1 paragraph 6, in practice, a medical sensor should acquire 5–10-times more samples than the highest frequency). It would have been obvious before the effective filing date of the claimed invention to modify the pressure sensors disclosed by Gilbert to record at frequencies well above the highest frequency information of the physiological process to as taught in Poeggel to preserve the signal (Poeggel Section 2.1 paragraph 6).
Webber teaches an apparatus wherein said data acquisition processes is provided with adjustment means that are configured to be adjusted in operational frequency to suit an application and support energy consumption economy ([0079], the controller can, in some embodiments, be configured to provide input back to the sensors, such as to change the frequency of continuous sensing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Gilbert to include the frequency control taught in Webber to adjust the therapeutic setting on a therapeutic device at least partially based on the physiologic parameter feedback information (Webber [0018]).

Claims 6-8, 10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in view of Langston (US 9332914 B2).
Regarding Claim 6, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein the catheter body comprises a single lumen, or multiple lumina that are individually or combined encapsulated by a braided jacket material. Col. 3 lines 12-13, dual lumen portion 14) that are individually or combined encapsulated by a braided jacket material (Col. 3 lines 28-29, inner lumen wall 28 is formed from strong braided diagnostic tubing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the braid taught by Langston to allow for the device to withstand high-pressure injections (Langston Col. 3 lines 28-29). Withstanding high pressure injections is important to protecting the safety of the patient as the catheter does not degrade or breakdown during use in the body which could lead to complications.

Regarding Claim 7, modified Gilbert teaches the system of claim 1 as described above. 
However, modified Gilbert does not teach wherein the catheter body includes at least one side-hole in a distal segment of the catheter body and at least one hole in a distal tip orifice of the catheter body enabling outflow from a lumen of the catheter body.  Langston teaches a catheter (Abstract) wherein the catheter body includes at least one side-hole in a distal segment of the catheter body (Fig. 2, straight side holes 32 are on distal segment of catheter before the bend 40) and at least one hole in a distal tip orifice of the catheter body (Fig. 2, spiral sideholes 46 are distributed over a section of second straight portion of the distal tip) enabling outflow from a lumen of the catheter body (Col. 4 lines 4-6, Spiral sideholes 46 are in fluid communication with inner lumen 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the side holes taught by Langston to provide a conduit for taking a pressure measurement as well as providing a conduit for the injection of diagnostic fluids (Langston Col. 2 lines 58-61). A physician may then observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve to diagnose abnormalities in the flow pattern.


Regarding Claim 8, modified Gilbert teaches the system of claim 1 as described above. 
However, Gilbert does not disclose the system wherein a distal segment of the catheter having a shape of a "pig-tail" or J-shape (angiographic) catheter, having a shape of a left-, or respectively, right- "Amplatz" configuration, or Judkins coronary catheter, or other shaped tip configuration that is curved, configured to be placed on the a side of the lesion. Langston teaches a system wherein a distal segment of the catheter body having the shape of a "pig-tail" or J-shape (angiographic) catheter (Col. 3 lines 61-62, Pigtail 44 extends distally from the termination of second straight portion 42.), having a shape of a left-, or respectively, right- "Amplatz" configuration, or Judkins coronary catheter, or other shaped tip configuration that is curved, is configured to be placed on a first side of the lesion (Claim 1 lines 7-10, advancing the catheter through the vascular lumen, including positioning a segment of the single lumen portion, having one or more distal side holes, on a first side of a lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the pigtail shape taught in Langston both to anchor the single lumen portion 16 within the left ventricle and to present a blunt rounded structure to the internal ventricular wall to reduce the risk of trauma to the ventricular wall (Langston Col. 4 lines 31-34).

Regarding Claim 10, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein a distal segment of the catheter body includes mechanical attributes configured to anchor the distal segment of the catheter on a first side of a lesion. Langston teaches a system wherein a distal segment of the catheter body includes mechanical attributes that anchor the distal segment of the catheter on a first side of a lesion (Col. 4 lines 37-34, the pigtail 44 serves to anchor the single lumen portion 16 within one side of a lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Langston Col. 4 lines 33-34).

Regarding Claim 13, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system further comprising a bend on a distal segment of the catheter configured for positioning the distal segment of the catheter on a first side of a lesion. Langston teaches a system wherein a bend (Col. 3 line 51, bend 40) on a distal segment of the catheter body (Col. 3 line 51, Bend 40 begins at the distal end of first straight portion) configured for positioning the distal segment of the catheter body on a first side of a lesion (Claim 9, positioning a bend catheter configuration on the first side of the lesion or across the lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body disclosed by Gilbert to include the bend configuration taught by Langston so that the second straight portion is in the left ventricle and the first straight portion and dual lumen portion are in the aorta (Langston Col. 4 lines 15-17). A bend as taught above would allow a physician to observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve and diagnose lesions from abnormalities in the flow pattern. 

Regarding Claim 14, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein a pressure gradient between a first and second part of the catheter body across a lesion is measured. Langston teaches a system wherein a pressure gradient between a first and second part of the catheter body across a lesion is measured (Claim 1 lines 19-22, obtaining simultaneous pressure measurements from the first side of the lesion and the second side of the lesion; and determining a pressure differential across the lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Langston Col. 1 lines 66-67). Determining the severity of aortic stenosis would help the physician make the most informed decision to provide the best care to the patient. 

Regarding Claim 17, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein a first segment of the catheter body is curved or straight, a bend second, connecting with a second segment of the catheter body which is straight. Langston teaches a system wherein a first segment of the catheter body is curved or straight, a bend second, connecting with a second segment of the catheter body which is straight (Col. 3 lines 45-46, Single lumen portion 16 generally includes first straight portion 38, bend 40, and second straight portion 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the structure taught by Gilbert to allow the second straight portion to be in the left ventricle and the first straight portion and dual lumen portion to be in the aorta (Langston Col. 4 lines 15-17). A bend as taught above would allow a physician to observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve and diagnose lesions from abnormalities in the flow pattern. 
Regarding Claim 18, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system further comprising a section having a plurality of holes over a length between 1.5 to 2.5 cm in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration. Langston teaches a system comprising a section (Col. 3 lines 51-54, straight portion 42 is pierced by spiral sideholes 46) having a plurality of holes (Col. 3 line 54, sideholes) over a Col. 3 lines 54-56, desirably… distributed over a section of second straight portion 42 about two centimeters in length) in either a spiral configuration at incremental angular rotation of a single hole (Col. 3 lines 54-58, distributed in a spiral pattern that makes at least a Substantial portion of one turn around the circumference of second straight portion), respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the spiral structure taught by Langston to provide for less distorted pressure readings and to allow for perfusion into the left ventricle (Langston Col. 2 lines 45-46). Less distorted measurements would allow for more accurate readings to be provided to the operator and would thus lead to more accurate prognosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in view of Ziv (WO 2008126074 A2).
Regarding Claim 15, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein a frequency content of a pressure signal resulting from a heart beat is acquired and routed to a monitoring system connected to a proximal end of the catheter body. Ziv teaches a system wherein a frequency content of a pressure signal resulting from a heart beat is acquired (Page 9 lines 22-32, input signal is received from pressure sensor 101 and the input signal received in step 200 is separated into the valve sensing portion and the heartbeat sensing portion, preferably by frequency band) and routed to a monitoring system connected to a proximal end of the catheter body (Page 10, circuitry 110 may be operative in response to at least an output of the pressure sensor and is located at proximal end of catheter in Fig. 1). It would have been Ziv Page 1 lines 7-13). Distinguishing between these stages allows for an accurate placement of a catheter tip in a patient which increases the patient’s safety and the effectiveness of the system. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in view of Davies (US 20150025330 A1).
Regarding Claim 16, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein a spectral pressure wave is used to derive geometric information about the shape and surface contour of an enclosure on a first and respectively a second side of a lesion, and allows the information to contribute to a geometric analysis of the lesion between the first and second side. Davies teaches a system wherein a spectral pressure wave ([0059], pressure measurements) is used to derive geometric information about the shape and surface contour of an enclosure on a first and respectively a second side of the lesion ([0059], utilized to identify the location), and allows the information to contribute to a geometric analysis of the lesion between the first and second side ([0059], assess the severity of the lesion or stenosis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling system disclosed by Gilbert to include pressure wave analysis taught in Jacobs to both identify the location of the lesion or stenosis within the vessel and assess the severity of the lesion or stenosis (Davies [0059]). Understanding the location and severity of a lesion can help to identify the . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in further view of Langston (US 9332914 B2) and Jacobs (US 3794026 A).
Regarding Claim 19, modified Gilbert teaches the system of claim 1 as described above.
However, modified Gilbert does not teach the system comprising a second section a plurality of holes over a length between 3.5 to 4.5 cm in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration.
Langston teaches the system a second section (Col. 3 line 39, lumen portion 14) having a plurality of holes (Col. 3 lines 39, at least two side holes 32) over a length between 3.5 to 4.5 cm (Col. 3 lines 40-41, side holes 32 are distributed over an area covering approximately four centimeters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Gilbert to include the spiral structure taught by Langston to provide for less distorted pressure readings and to allow for perfusion into the left ventricle (Langston Col. 2 lines 45-46). Less distorted measurements would allow for more accurate readings to be provided to the operator and would thus lead to more accurate prognosis.
Jacobs teaches a system wherein a second section having a plurality of holes are in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration (Col. 20 line 24, Fig. 6, side holes 261 in an alternating configuration of two opposing holes at a fixed angle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hole section taught in Langston to include the form taught by Jacob to aid in lateral transmission of the pressurized fluid (Jacobs Col. 20 lines 26-29). The transmission of fluids leads to less distorted pressure measurements that allow for more accurate readings to be provided to the operator and would lead to more accurate prognosis for the patient.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1) as applied to claim 1 above, and in view of Riley (US 20130255390 A1).
Regarding Claim 20, modified Gilbert teaches the system of claim 1 as described above.
However, Gilbert does not disclose the system wherein the pressure sensors will be unaffected by the conditions resulting from urging diagnostic fluid through a single lumen, respectively any of multiple lumen of the catheter up to 1200 PSI (approx. equivalence: 10345 kPa) pressure applied on a proximal entry of the catheter body, resulting in an outflow from a distal side of the catheter. Riley teaches a system wherein the pressure sensors ([0053], pressure sensor 50a) will be unaffected by the conditions resulting from urging diagnostic fluid through a single lumen, respectively any of multiple lumen of the catheter up to 1200 PSI ([0053], configured to withstand pressure in excess of 1200 psi without damaging the pressure sensor) pressure applied on a proximal entry of the catheter body, resulting in an outflow from a distal side of the catheter body ([0053], pressurized fluid from the powered fluid injector 12 may pass through the fluid path set 16 without damaging the pressure sensor 50a, while the pressure sensor 50a remains in fluid communication or contact with the fluid in the catheter connector conduit 36 via the continuously-open pressure port 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riley [0053]).  Avoiding damage of the pressure sensor is important to protecting the safety of the patient as the sensors do not degrade or breakdown during use in the body which could lead to complications or inaccurate measurements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Langston (US 9332914 B2) and in view of Gilbert (US 20170119260 A1) and Pageard (US 20110144637 A1).
Regarding Claim 21, Langston discloses a method for measuring the in-situ blood-pressure difference between the left ventricular pouch and the volume in the aortic arch (Col. 1 line 66 – Col. 2 line 1, measure the pressure differential between the left ventricle and the aortic arch) comprising the step of providing and positioning a blood pressure monitoring system (Col. 3 line 11, coaxial dual lumen pigtail catheter 10).
 However, Langston does not teach that a blood pressure monitoring system according to claim 1. Gilbert and Pageard combine to teach a blood pressure monitoring system according to claim 1 (See above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method measuring blood pressure disclosed by Langston to include the device taught by Gilbert to quantify the severity of a condition (Gilbert [0001]). Understanding severity of a lesion is important to provide an accurate prognosis to the patient and to help determine the proper course of treatment for the patient. 

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. The applicant argues, see page 11, that it is alleged [by the examiner] that Pageard teaches a system wherein the pressure sensor units have the pressure sensing area facing radially outward ([0044], . 
The applicant states that paragraphs 43-44 of Pageard disclose that sensor 120a is in fluid communication with vessel 30 (not the bloodstream itself) and measures the blood flowing within the vessel 30 and that a second pressure sensor 120b may be coupled to catheter 110 at a location different than sensor 120A. However, there is no disclosure or hint in Pageard of a pressure sensor being in direct contact with the local bloodstream - as is expressly required of amended claim 1. 
It appears the applicant is arguing that the vessel referenced in [0044] of Pageard is not a blood vessel and the sensor is not in direct contact with the bloodstream. The examiner contends that the local bloodstream can be reasonably interpreted as the blood circulating in the body. The local blood stream is present anywhere the blood fluid is and that volume is considered the local blood stream. In this case, the blood flowing through the vessel is the “local bloodstream” and by contacting the fluid in the vessel, the sensors have satisfied the limitation of directly contacting the local bloodstream. 
The phrase “fluid communication,” in a volume where the only fluid is the local bloodstream, implies direct contact between the fluid, which is being used to measure pressure, and the sensor, which is measuring the pressure from the fluid.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791